



Exhibit 10.7


WAIVER TO NOTE PURCHASE AGREEMENT


This WAIVER TO NOTE PURCHASE AGREEMENT dated as of May 16, 2016 (this “Waiver”)
to the Note Purchase Agreement (as defined below) is between Omega Pharma N.V.,
a company incorporated with limited liability in Belgium (the “Company”), and
each of the institutions which is a signatory to this Waiver (collectively, the
“Noteholders”).
R E C I T A L S:
A.The Company and each of the Noteholders have heretofore entered into the Note
Purchase Agreement dated May 19, 2011 (as amended by the First Amendment and
Consent to Note Purchase Agreement, dated as of October 7, 2011, the “Note
Purchase Agreement”). The Company has heretofore issued an aggregate principal
amount of €135,043,889 5.1045% Guaranteed Senior Notes, due July 28, 2023 (the
“Notes”) pursuant to the Note Purchase Agreement. The Noteholders are the
holders of 100% of the outstanding principal amount of the Notes.


B.The Company delivered an Officer’s Compliance Certificate on April 27, 2016 in
respect of the four fiscal quarter period ended December 31, 2015 (the
“Compliance Certificate”; attached hereto as Exhibit A), which Compliance
Certificate certified that the ratio of Consolidated Net Debt to Consolidated
EBITDA (the “Leverage Ratio”) for Year-End Date ending December 31, 2015 was
3.34 to 1.00 which demonstrated compliance with the financial covenant set forth
in Section 10.4(a) of the Note Purchase Agreement which prohibits the Company
from allowing the Leverage Ratio to exceed 3.50 to 1.00.


C.Enclosed with the Compliance Certificate, the Company delivered, in accordance
with Section 7.1 of the Note Purchase, the Company’s financial statements for
year ended December 31, 2015 (the “2015 IFRS Financial Statements”), which 2015
IFRS Financial Statements contained the financial information used to calculate
the Leverage Ratio as described above.


D.The Company intends to restate the 2015 IFRS Financial Statements (the
“Restatement”; and Omega Pharma N.V.’s 2015 IFRS Financial Statements after
taking into effect the Restatement, the “Restated 2015 IFRS Financial
Statements”) and, as a result of the Restatement, the Leverage Ratio for
Year-End Date ending December 31, 2015 (the “Revised 2015 Leverage Ratio”) may
increase to a ratio not to exceed 3.60 to 1.00.


E.The Company has requested and the Noteholders have so agreed to waive,
effective as of December 31, 2015, the Events of Default (the “Specified Events
of Default”) which occurred or may occur as a result of the Restatement: (i)
under Section 11(c) of the Note Purchase Agreement as a result of the Company’s
failure to comply with Section 10.4(a) of the Note Purchase Agreement for the
Year-End Date ending December 31, 2015, (ii) under Section 11(d) of the Note
Purchase Agreement as a result of the failure to provide the annual financial
statements and accompanying compliance certificate as and when required under
Section 7.1(b) of the Note Purchase Agreement for the December 31, 2015 Year-End
Date and (iii) under Section 11(e) of the Note Purchase Agreement as a result of
the material misrepresentations contained in the 2015 IFRS Financial Statements
and the Compliance Certificate related to the Leverage Ratio of the Company for
the December 31, 2015 Year-End Date.


F.Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement unless herein defined or the context
shall otherwise require.





--------------------------------------------------------------------------------





G.All requirements of law have been fully complied with and all other acts and
things necessary to make this Waiver a valid, legal and binding instrument
according to its terms for the purposes herein expressed have been done or
performed.


NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Waiver set forth in Section 4 hereof, and
in consideration of good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Company and the Noteholders do hereby agree
in accordance with Section 17 of the Note Purchase Agreement as follows:
SECTION 1.    WAIVER.


Subject to the terms and conditions set forth in Section 4 of this Waiver, the
Noteholders hereby waive, effective as of December 31, 2015, (a) any Specified
Event of Default described in clause (i) of paragraph E of the recitals hereto
which may occur as a result of the Restatement and the Revised 2015 Leverage
Ratio and (b) the Specified Events of Default described in clauses (ii) and
(iii) of paragraph E of the recitals hereto. This is a limited waiver and shall
not be deemed to constitute a waiver of any other Default or Event of Default or
any future breach or violation of the Note Purchase Agreement or the Notes.
Except as expressly provided herein, the foregoing waiver shall not constitute
(a) a modification or alteration of the terms, conditions or covenants of the
Note Purchase Agreement or any document entered into in connection therewith, or
(b) a waiver, release or limitation upon the exercise by the Noteholders of any
of their rights, legal or equitable, hereunder or under the Note Purchase
Agreement. Except as set forth above, each Noteholder reserves any and all
rights and remedies which it has had, has or may have under the Note Purchase
Agreement and/or the Notes.
The waiver and agreements set forth in this Section 1 is effective solely for
the purposes set forth herein and shall not be deemed to (other than in respect
of the Specified Events of Default) (w) waive, release, modify or limit the
Company’s obligations to otherwise comply with all terms and conditions of the
Note Purchase Agreement, (x) waive any other existing or future Default or Event
of Default, (y) create a course of dealing or constitute a consent to any future
amendment, waiver or consent, or (z), prejudice any right or rights that the
Noteholders may have presently or in the future under or in connection with the
Note Purchase Agreement (all of which rights and remedies are expressly
reserved), except as expressly provided herein.
The waivers provided in this Section 1 shall cease to be effective, and such
Specified Events of Default shall be reinstated and be deemed to be continuing,
unless (a) the Company provides Restated 2015 IFRS Financial Statements and
accompanying Revised Compliance Certificate (defined below) on or before May 25,
2016, (b) the ratio of Consolidated Net Debt to Consolidated EBITDA determined
for the Rolling Twelve Months ended December 31, 2015 does not exceed 3.60 to
1.00 and (c) the Subsidiary Guarantors shall have executed and delivered to the
Noteholders the Subsidiary Guarantor Acknowledgement in the form of Exhibit B
attached hereto on or before May 25, 2016.


SECTION 2.    AGREEMENTS.


2.1    The Company agrees to deliver to the Noteholders (a) a revised compliance
certificate (the “Revised Compliance Certificate”) setting forth the information
required to calculate the Revised 2015 Leverage Ratio and (b) the Restated 2015
IFRS Financial Statements, in each case, promptly after the date hereof, but in
no event no later than May 25, 2016.











--------------------------------------------------------------------------------





SECTION 3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


To induce the Noteholders to execute and deliver this Waiver (which
representations shall survive the execution and delivery of this Waiver), the
Company represents and warrants to the Noteholders that:
(a)this Waiver has been duly authorized, executed and delivered by the Company
and this Waiver constitutes the legal, valid and binding obligation of the
Company enforceable against it in accordance with its terms, except as such
enforcement may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors' rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);


(b)the Note Purchase Agreement constitutes the legal, valid and binding
obligation of the Company enforceable against it in accordance with their
respective terms, except as such enforcement may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors' rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law);


(c)the execution, delivery and performance by the Company of this Waiver (i) has
been duly authorized by all requisite corporate action and, if required,
shareholder action, (ii) does not require the consent or approval of any
governmental or regulatory body or agency, and (iii) will not (A) violate (1)
any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any indenture, agreement or other instrument to which it is a party or by which
its properties or assets are or may be bound, or (B) result in a breach or
constitute (alone or with due notice or lapse of time or both) a default under
any indenture, agreement or other instrument;


(d)as of the date hereof and after giving effect to this Waiver (other than the
Specified Events of Default), no Default or Event of Default has occurred which
is continuing;


(e)no consideration or remuneration has been paid or will be paid to any agent
or any lender under any Principal Credit Facility as an inducement to enter into
any amendment, consent or waiver in respect thereof; and


(f)all the representations and warranties contained in Section 5 of the Note
Purchase Agreement (other than any representations and warranties related to the
Specified Events of Default) are true and correct in all material respects with
the same force and effect as if made by the Company on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to earlier dates, in which case they shall be true and correct in all
material respects as of such earlier date.







--------------------------------------------------------------------------------





SECTION 4.    CONDITIONS TO EFFECTIVENESS OF THE WAIVERS.


The waivers set forth in Section 1 shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
(a)    executed counterparts of this Waiver, duly executed by the Company and
the Noteholders, shall have been delivered to the Noteholders; and


(b)    the representations and warranties of the Company set forth in Section 3
hereof are true and correct on and with respect to the date hereof.


Upon satisfaction of all of the foregoing and subject to the last paragraph of
Section 1, the waivers set forth in Section 1 shall become effective.


SECTION 5.    PAYMENT OF NOTEHOLDERS' FEES AND EXPENSES.


The Company hereby confirms its obligations under the Note Purchase Agreement,
whether or not the agreements hereby contemplated are consummated, to pay upon
demand all reasonable out-of-pocket fees and expenses, including attorneys' fees
and expenses, incurred by any Noteholder in connection with this Waiver or the
transactions contemplated hereby, in enforcing any rights under this Waiver,, or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Waiver or the transactions contemplated
hereby.
SECTION 6.    MISCELLANEOUS.


6.1.    This Waiver shall be construed in connection with and as part of the
Note Purchase Agreement, and except as modified and expressly amended by this
Waiver, all terms, conditions and covenants contained in the Note Purchase
Agreement and the Notes are hereby ratified and shall be and remain in full
force and effect.


6.2.    The descriptive headings of the various Sections or parts of this Waiver
are for convenience only and shall not affect the meaning or construction of any
of the provisions hereof.


6.3.    THIS WAIVER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.


6.4.    TIME IS OF THE ESSENCE WITH RESPECT TO ALL CONDITIONS, AGREEMENTS OR
OTHER PROVISIONS HEREIN.


6.5.    The execution hereof by you shall constitute a contract between us for
the uses and purposes hereinabove set forth, and this Waiver may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.





--------------------------------------------------------------------------------





OMEGA PHARMA N.V.
 
 
 
 
By:
/S/ John S. Hendrickson
 
Name: John S. Hendrickson
 
Title: Director
 
 
 
 
By:
/S/ Judy L. Brown
 
Name: Judy L. Brown
 
Title: Director





ACCEPTED AND AGREED TO:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOTEHOLDERS
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
 
 
 
 
 
 
By:
/S/ Gordon Anthony Coletta
 
 
 
Name: Gordon Anthony Coletta
 
 
 
Title: Vice President
 
 










--------------------------------------------------------------------------------






Exhibit A
[See attached]





--------------------------------------------------------------------------------





OFFICER'S COMPLIANCE CERTIFICATE – 31 DECEMBER 2015
To:    The Note Purchasers as set out in Schedule A,of the Note Purchase
Agreement Dated 19 May 2011 relating to Omega Pharma N.V.'s € 135,043,889 Senior
Notes.


I, Patrick O’Sullivan, being the Chief Financial Officer of Omega Pharma N.V., a
company incorporated with limited liability in Belgium (the Company), refer to a
note purchase agreement entered into between (1) the Company and (2) each of the
purchasers party thereto (the Note Purchasers) pursuant to which the Company
issued to the Note Purchasers the 5.1045% Guaranteed Senior Notes due 28 July
2023, upon the terms and conditions set out therein (the Note Purchase
Agreement).


Terms and expressions defined in the Note Purchase Agreement shall bear the same
meanings in this Certificate.


Enclosed herewith you will find those financial statements as at and for the
year ended 31 December 2015 as required pursuant to Section 7.2 of the Note
Purchase Agreement. Further, you will find that information (including
calculations) required in order to establish whether the Company was in
compliance with the financial covenants set forth in Sections 10.3 through 10.7
of the Note Purchase Agreement, inclusive, during the period covered by the
statements being furnished.


Being duly authorised by the Company, I hereby certify on behalf of the Company
that I have reviewed the terms of the Note Purchase Agreement and have made, or
caused to be made, under my supervision, a review of the transactions and
conditions of the Company and its Subsidiaries from the beginning of the period
covered by the statements attached hereto to the date of this certificate and
that such review has not disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default, except
those that have been disclosed to the holders and cured or waived.


IN WITNESS WHEREOF, I have hereunto signed my name.


Dated as of 27 April 2016


 
/S/ Patrick O'Sullivan
Name:
Patrick O'Sullivan
Title:
Chief Financial Officer










--------------------------------------------------------------------------------





COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 10.3 THROUGH 10.7
 
Clause 10.3 Sales of Assets : In compliance


Clause 10.4. Leverage Ratio states: "The Company will not permit the ratio of
Consolidated Net Debt to Consolidated EBITDA to exceed 3.50 to 1.00"


Consolidated Net Debt was EUR 793,494,000 and Consolidated (annualized) EBITDA
was EUR 237,588,000; therefore the ratio of Consolidated Net Debt to
Consolidated EBITDA was 3.34 to 1.


Calculation:


Consolidated Net Debt = Total Indebtedness –Cash and Cash Equivalents


Details on consolidated net debt:    
LT Debt
742,589,000


LT Derivative financial instruments
—


ST Debt
76,780,000


ST Derivative financial instruments
—


Total debt IFRS
819,368,000


 
 
Valuation Notes
—


MTM Hedges
(377,000
)
Total debt BE GAAP
819,745,000


 
 
Cash and cash equivalents
26,251,000


 
 
NET DEBT
793,494,000


 
 
Details on consolidated EBITDA:
 
EBITDA S1 2015
116,097,000


 
 
EBITDA S2 2015
101,931,000


Adjustment Acquisitions
19,560,000


 
 
Annualized Consolidated EBITDA =
EUR 237,588,000
 
 








--------------------------------------------------------------------------------





Clause 10.5. Interest Coverage Ratio states. "The Company will not permit the
ratio of Consolidate EBITDA to Consolidated Net Interest Expense to be less than
3.00 to 1.00."


Interest Cover was 6.81 to 1


Calculation :


Consolidated net interest expense = EUR 32,012,000
Consolidated EBITDA = EUR 218,028,000


Clause 10.6. Limitation on Priority Debt stales: "Indebtedness of Subsidiaries
not otherwise permitted by foregoing clauses (a) through (h) should not exceed
prior to July 28, 2009 EUR 20,000,000 and afterwards EUR 40,000,000":


In Compliance


Clause 10.7. Limitation on Liens: In compliance
No liens other than those permitted by Section 10.7 (a) through (g). There are
no remaining permitted liens from Schedule 10.7.


Dated as of 27 April 2016


 
/S/ Patrick O'Sullivan
Name:
Patrick O'Sullivan
Title:
Chief Financial Officer














--------------------------------------------------------------------------------






Exhibit B


SUBSIDIARY GUARANTOR ACKNOWLEDGEMENT
As of May 16, 2016
Each of the undersigned Subsidiary Guarantors hereby acknowledges and agrees to
the terms of the Waiver to Note Purchase Agreement, dated as of May 16, 2016
(the “Waiver”), waiving certain terms of that Note Purchase Agreement, dated May
19, 2011, as amended by that certain First Amendment and Consent to Note
Purchase Agreement dated as of October 7, 2011 (as so amended, the “Note
Purchase Agreement”), among Omega Pharma N.V. and the noteholders party thereto.
Each of the Subsidiary Guarantor confirms that, upon the effectiveness of the
Waiver, each Subsidiary Guarantee Agreement shall remain in full force and
effect and be the legal, valid and binding obligation of such Subsidiary
Guarantor party thereto against it in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors' rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Each Subsidiary Guarantor hereby further confirms that, upon the effectiveness
of the Waiver, each Subsidiary Guarantee Agreement shall continue to guaranty
and secure all of the Guaranteed Obligations (as defined therein).




OMEGA PHARMA BELGIUM N.V.
 
 
By:
 
Name:
 
Title:
 

CHEFARO NEDERLAND B.V.


 
 
By:
 
Name:
 
Title:
 

 
OMEGA PHARMA HOLDING NEDERLAND B.V.




  
 
 
 
By:
 
 
Name:
 
 
Title:
 












--------------------------------------------------------------------------------







OMEGA PHARMA ESPAÑA S.A.




 
 
By:
 
Name:
 
Title:
 

CHEFARO PHARMA ITALIA SRL






 
 
By:
 
Name:
 
Title:
 

ACO HUD AB








 
 
By:
 
Name:
 
Title:
 

DEUTSCHE CHEFARO GMBH










 
 
By:
 
Name:
 
Title:
 

WARTNER EUROPE B.V.












 
 
By:
 
Name:
 
Title:
 

DAMIANUS B.V.












 
 
By:
 
Name:
 
Title:
 

MEDGENIX BENELUX N.V.














 
 
By:
 
Name:
 
Title:
 






--------------------------------------------------------------------------------





BIOVER NV














 
 
By:
 
Name:
 
Title:
 

ACO HUD NORDIC AB














 
 
By:
 
Name:
 
Title:
 

RICHARD BITTNER AG














 
 
By:
 
Name:
 
Title:
 












